Exhibit 10.1

 

Execution Date: 09/26/2018

 

Co-Owner Term Sheet

 

·                  A. Co-Owner Support

 

Relevant ownership agreements will be modified as follows:

 

1.              Each Owner will pay its share of Qualifying Construction Costs
up to the VCM 19 forecast (for point of reference this value shall be the total
project cost of which GPC’s share is $8.4 billion) plus $800 million according
to the ownership percentages in the Ownership Participation Agreement as
amended.

 

2.              In the event the Estimate at Completion is revised and exceeds
the VCM 19 forecast by more than $800 million, GPC will pay:

 

a.              55.7% of actual Qualifying Construction Costs between the VCM 19
forecast plus an additional $800 million and the VCM 19 forecast plus an
additional $1.6 billion; and the other Co-owners (i.e. OPC, MEAG, Dalton) will
share 44.3% of such costs on a pro rata basis according to their Ownership
percentages set forth in the Ownership Participation Agreement. For the
avoidance of doubt GPC shall be obligated to pay up to $80 million of the other
Co-owner’s share of costs in the aggregate under this paragraph 2.a.

 

b.              65.7% of the Qualifying Construction Costs between amounts
greater than the VCM 19 forecast plus an additional $1.6 billion and the VCM 19
forecast plus an additional $2.1 billion, and the other Co-owners (i.e. OPC,
MEAG, Dalton) will share 34.3% of such costs on a pro rata basis according to
their Ownership percentages set forth in the Ownership Participation Agreement. 
For the avoidance of doubt GPC shall be obligated to pay up to $100 million of
the other Co-owner’s share of costs in the aggregate under this paragraph 2.b.

 

c.               In the event the Estimate at Completion is revised and exceeds
the VCM 19 forecast plus $2.1 billion, each of the Co-owners shall have a
one-time option to be exercised or not at the time the budget forecast first
shows the budget exceeding VCM 19 plus $2.1 billion to tender a portion of its
interest in the Project to GPC in exchange for GPC’s agreement to pay 100% of
such Co-owner’s remaining share of Cost of Construction (as defined in the
Ownership Participation Agreement)  in excess of the VCM 19 forecast plus $2.1
billion.  In order to make an effective tender of its interest a Co-owner must
provide GPC with evidence that each lender, off taker or other party with an
interest in a Co-owner’s interest in the Project has approved the conveyance of
such interest in the Project to GPC under this sub paragraph and has agreed to
release any liens relating to the interest to be conveyed to GPC.  The ownership
interest to be conveyed from the tendering Co-owner to GPC shall be calculated
based on each Owner’s share of Cost of Construction paid at the Commercial
Operation date of Unit 4 divided by the total Cost of Construction paid by all
Owners at Commercial Operation date of Unit 4.  In order to reconcile ownership
interests to total Cost of Construction paid by each Owner such interests shall
be conveyed by the tendering Owner free and

 

--------------------------------------------------------------------------------


 

clear of all encumbrances or clouds on title, within 180 days of the Commercial
Operation date of Unit 4.  GPC shall have the option of canceling the Project in
lieu of accepting such an offer.  For purposes of the calculation to be done to
determine the ownership interest to be conveyed the actual Cost of Construction
of the Project as of the Commercial Operation Date of Unit 4 shall be used.

 

d.              If one or more Co-owners exercise the option set forth in
A.2(c) and GPC does not exercise its option of canceling the project in lieu of
such offer, then GPC shall accept such offer and each Co-owner’s Ownership
percentage and right to output in the Project will be adjusted in accordance
with the percentage of the total Cost of Construction paid by that Owner, net of
Toshiba Guarantee payments, and each Co-owner shall be credited in the
calculation in 2(c) for any Qualifying Construction Costs payments made by GPC
on behalf of such Co-owner in accordance with paragraph A.2(a)-(b) as if such
payment was a Cost of Construction paid by that Co-owner, as of commercial
operation date of Unit 4.

 

e.               Any owner that does not make a tender under A.2(c) will share
costs in excess of VCM 19 plus $2.1 billion according to their Ownership
percentages set forth in the Ownership Participation Agreement.

 

3.              To the extent Cost of Construction on a Unit are less than the
VCM 19 forecast and achieves the 29+ month schedule as to that Unit, GPC shall
be entitled to 60.7% of the savings on the Unit and the other Co-owners will
share 39.3% of the savings on the Unit on a pro rata basis according to their
Ownership percentages in accordance with the Ownership Participation Agreement.

 

4.              Qualifying Construction Costs means all Cost of Construction (as
defined in Ownership Participation Agreement) payable under the Ownership
Participation Agreement, provided however that Qualifying Construction Costs do
not include: (i) Costs that are the result of Force Majeure events defined as in
Exhibit A (ii) legal fees and legal expenses incurred due to litigation with
Contractors or subcontractors that are not subsidiaries or affiliates of
Southern Company, and (iii) costs caused by Co-owner requests, except for the
exercise of a right to vote granted under the Ownership Participation Agreement,
other than GPC that increase Project costs by $100,000 or more;

 

5.              The Ownership Participation Agreement will be amended as
follows:

 

a.              Eliminate all PAEs based on a $ 1billion increase in the
Estimate at Completion set forth in paragraph 2.1 of the Agreement Regarding
Additional Participating Party Rights;

 

b.              The rate parity PAEs in paragraph 2.1 of the Agreement Regarding
Additional Participating Party Rights will be amended to exclude all payments
made by GPC under paragraph A.2 on behalf of Co-Owners other than GPC and the
first 6% of costs in any VCM period; and

 

c.               GPC will be entitled in its sole discretion to cancel the
project at any time.

 

--------------------------------------------------------------------------------


 

·                  B. Additional PTC Purchases (applicable to all Co-Owners)

 

1.              At each Co-owner’s option for its own PTCs [to be exercised (or
not) at the time PTCs are earned], GPC will purchase additional PTCs from OPC,
Dalton, and MEAG (collectively “Co-owners”) based on the following terms and
conditions:

 

a.              If the Cost of Construction at Commercial Operation of Unit 4
for the Vogtle Project (“EAC”) remains at or below the EAC forecast reflected in
VCM 19, GPC will purchase 100% of Co-Owners’ PTCs at 88% of their Face Value
during the month after they are earned.

 

b.              If the EAC increases from $0 to $299 million over the EAC
reflected in VCM 19, GPC will purchase 100% of Co-Owners’ PTCs at 91% of their
Face Value during the month after they are earned.

 

c.               If the EAC increases by $300 million to $599 million over the
EAC reflected in VCM 19, GPC will purchase 100% of Co-Owners’ PTCs at 95% of
their Face Value during the month after they are earned.

 

d.              If the EAC increases by $600 million or more over the EAC
reflected in VCM 19, GPC will purchase 100% of Co-Owners’ PTCs at 98% of their
Face Value during the month after they are earned.

 

e.               As a condition to any obligation to purchase Co-Owners’ PTCs
under this paragraph B.1, each Co-Owner shall provide GPC with (i) documentation
evidencing a transfer by such Co-Owner to GPC of all right, interest and
entitlement to such PTCs free of all liens and other encumbrances and (ii) a
warranty of title as to such PTC and affidavit by Co-Owners warranting that they
have transferred to GPC all of their right, interest and entitlement as to such
PTCs free and clear of all liens and without breach of any agreements.

 

f.                For clarity, GPC’s obligation under this paragraph B.1 will
only apply to the MEAG SPVJ PTCs remaining following any GPC purchases of SPVJ
PTCs under a separate agreement between GPC and MEAG.

 

·                  C. Termination Procedures

 

1.              In the event of a Project termination in which Owners holding
more than 50% of the ownership interests in the Project voted or desire to
continue the Project after such cancellation:

 

a)             Work on the Project will continue for a period of thirty (30)
days (and SNC shall not be obligated to commence orderly termination of Work
during such thirty (30) day period)

 

b)             During the thirty (30) day period Owners will negotiate in good
faith regarding the terms of the resumption of the Project;

 

c)              In the event the Project is not resumed at the end of the thirty
(30) day negotiation period the Owner(s) voting to continue the Work shall
reimburse any

 

--------------------------------------------------------------------------------


 

Owner that did not vote to continue the Work for such Owner’s incremental
Project Costs of continuing the Work during the thirty (30) day period.

 

·                  D. Project Controls (applicable to all Co-Owners)

 

KPMG will continue to be retained by the Project Owners, in accordance with the
engagement letter executed on July 24, 2018, to consult, advise and report to
the Owners on issues pertaining to (1) project management and controls,
(2) organizational controls, (3) commercial management plans, and (4) interim
project reports.  KPMG will remain as project advisors until released by 67% of
the Owners.  If KPMG is no longer able or willing to fulfill such role they
shall be replaced with an equivalent nationally recognized construction
management group.

 

IN WITNESS WHEREOF, the Parties have duly executed this Co-Owner Term Sheet as
of the date first above written.

 

 

 

 

 

Signed, sealed and delivered in the presence

 

GEORGIA POWER COMPANY

of:

 

 

 

 

 

 

 

/s/ M. Stanford Blanton

 

By:

/s/ Chris Cummiskey

Witness

 

Name:

Chris Cummiskey

Cheryl Smiley

 

Title:

EVP

Notary Public

 

 

 

My Commission expires:

 

Attest:

/s/ Meredith M. Lackey

 

 

Its:

General Counsel Corporate Secretary, SVP

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence

 

OGLETHORPE POWER CORPORATION

of:

 

(AN ELECTRIC MEMBERSHIP

 

 

CORPORATION)

 

 

 

 

 

 

 

 

/s/ Elizabeth B. Higgins

 

By:

/s/ Michael L. Smith

Witness

 

Name:

Michael L. Smith

Jean L.Wheeler

 

Title:

President and CEO

Notary Public

 

 

 

My Commission expires:  May 7, 2020

 

Attest:

/s/ Kimberly D. Adams

 

 

Its:

Secretary

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence

 

MUNICIPAL ELECTRIC AUTHORITY

of:

 

OF GEORGIA

 

 

 

 

 

 

 

 

/s/ Rebekah Clemons

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

 

--------------------------------------------------------------------------------


 

My Commission expires:

 

Attest:

/s/ Pete M. Degnan

 

 

Its:

Sr. V.P. & General Counsel

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence

 

MEAG POWER SPVJ, LLC

of:

 

 

 

 

 

 

 

 

 

By:

MUNICIPAL ELECTRIC AUTHORITY

 

 

 

OF GEORGIA, its sole member

 

 

 

 

/s/ Rebekah Clemons

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

My Commission expires:

 

Attest:

/s/ Pete M. Degnan

 

 

Its:

Sr. V.P. & General Counsel

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence

 

MEAG POWER SPVM, LLC

of:

 

 

 

 

 

 

 

 

 

By:

MUNICIPAL ELECTRIC AUTHORITY

 

 

 

OF GEORGIA, its sole member

 

 

 

 

/s/ Rebekah Clemons

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

My Commission expires:

 

Attest:

/s/ Pete M. Degnan

 

 

Its:

Sr. V.P. & General Counsel

 

 

(CORPORATE SEAL)

 

 

 

 

Signed, sealed and delivered in the presence

 

MEAG POWER SPVP, LLC

of:

 

 

 

 

 

 

 

 

 

By:

MUNICIPAL ELECTRIC AUTHORITY

 

 

 

OF GEORGIA, its sole member

 

 

 

 

 

 

 

 

/s/ Rebekah Clemons

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

My Commission expires:

 

Attest:

/s/ Pete M. Degnan

 

 

Its:

Sr. V.P. & General Counsel

 

 

(CORPORATE SEAL)

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered in the presence
of:

 

CITY OF DALTON, BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING FUND
COMMISSIONERS, d/b/a DALTON UTILITIES

 

 

 

 

 

 

/s/ Lashan Petty

 

By:

/s/ Tom Bundros

Witness

 

Name:

Tom Bundros

Lashan Petty

 

Title:

CEO, Dalton Utilities

Notary Public

 

 

My Commission expires:

05-09-2021

 

Attest:

/s/ John Thomas

 

 

 

Its:

Chief Energy Services Officer

 

 

(CORPORATE SEAL)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A “Force Majeure Event” means any event or circumstance to the extent that it:
(a) prevents or materially delays or materially increases the costs of the
performance of work in connection with the Project (whether by GPC, SNC, or any
Project contractors or subcontractors) or the performance of any GPC or SNC
obligation in connection with the various Project ownership and agency
agreements; (b) is beyond the reasonable control of and not the result of the
fault or negligence of GPC or SNC; and (c) could not have been prevented by
GPC’s or SNC’s exercise of reasonable diligence. To the extent that the
preceding conditions are satisfied, Force Majeure Events include the following
events or circumstances: (i) war, civil insurrection, riots, sabotage, acts of
terrorism; (ii) acts of God, including flash floods, hurricanes, tornadoes,
typhoons, lightning strikes, earthquakes and the like; (iii) epidemics,
quarantines, embargoes, trade disputes, blockades; (iv) labor disputes, strikes,
labor shortages; (v) Governmental actions or inactions (or significant delays
associated with issuance of such actions) that affect the licensing, completion,
startup, operations, or financing of the Project; (vi) changes in laws or
regulations governing the Project; (vii) significant market fluctuations;
(viii) bankruptcy or abandonment by contractors or subcontractors;
(ix) significant supply chain disruptions, including shortages of equipment and
materials; (x) administrative proceedings or litigation regarding ITAAC or other
regulatory challenges to commencement of operation of the Project.

 

--------------------------------------------------------------------------------